﻿Mr. President, it is a pleasure for the delegation of the State of Kuwait to see you presiding over and conducting the affairs of this session, in view of your renowned vast experience in United Nations affairs, as well as your prudence and knowledge. You represent Zambia, a friendly country to which we are linked by the closest ties. You also represent the continent of Africa, to which the Arab world is linked with one destiny and common interests. We are confident that success will be yours in your great task.
179.	I am pleased also to commend your predecessor, Mr. Illueca, the President of the thirty-eighth session of the General Assembly, for the exemplary manner in which he conducted the affairs of that session and for the success he achieved.
180.	The Secretary General has shown understanding and wisdom in dealing with the thorny international issues which have been and still are present on the international political scene. He deserves all the appreciation and support of my delegation.
181.	Whenever Kuwait sees a new State join tin. United Nations, its conviction of the importance of the Organization and its Charter in influencing international relations is reaffirmed. The delegation of Kuwait therefore congratulates Brunei Darussalam on its admission to the United Nations and hopes that its membership will provide new impetus for the role and the effectiveness of the Organization.
182.	As the world Organization prepares to commemorate its fortieth anniversary, we think that this occasion offers an opportunity for all of us to make an objective and realistic evaluation of the extent of the success and the failure of the United Nations and to restate the goals and ideals cherished by its founders and enshrined in its Charter, particularly the noble goal that the United Nations should become the centre of harmony among its Members in their pursuit of common goals—the stabilization of peace, security and prosperity in the world. 
183.	In making this evaluation, we find ourselves face to face with the increasing awareness that the United Nations has not yet succeeded in becoming a centre of harmony and coexistence and that the gap has widened between the high principles of the Charter and the troubled status quo. When considering what is causing this, it is fair to say that the United Nations is but a stage on which we, the Member States, play our roles. Consequently, when the United Nations fails to implement the provisions of its Charter and execute its own resolutions, we have to look to ourselves for the answer. We, the Member States, have to harmonize our positions and our actions, and respect the provisions of the Charter without distortion or hesitation.
184.	Against this discouraging picture of the realistic role of the United Nations, Kuwait sees that the time has come for us to take steps to avoid the deep abyss towards which we are headed and to realize sincerely that for us, the small nations in particular, the United Nations is the sole instrument capable of warding off the spectre of chaos and war in the world. We also think it is time for the Security Council members, especially the permanent members, to shoulder their responsibility for the establishment of peace and security in the world. This responsibility is primarily a collective one, since the Council members are answerable to the international community for the way in which they exercise their powers.
185.	We also are of the opinion that emphasis and priority should be accorded to the Secretary General’s mission of preventive diplomacy so as to avert exacerbation of crises, contain conflicts and build bridges of understanding and trust among the parties concerned. Furthermore, we feel that the efforts of the secretary General to improve the efficiency of the work of the Organization itself through the introduction of carefully studied administrative reforms in the organizational structure and the optimum utilization of the available financial and human resources should be increased.
186.	Our realistic evaluation of the role of the United Nations and our expectations thereof should not overshadow the constructive role played by the specialized agencies in the humanitarian, economic, cultural and technical programmes that they provide over a limitless geographical area, particularly in the developing countries.
187.	The international situation is characterized by the gravity of dangers resulting from the threat or use of force under the cover of security, retaliation or preventive measures. Armament in all its forms is increasing at a time when hunger, disease, poverty and illiteracy are rampant all over the world. We also view with concern the quantitative and qualitative increase in terrorist operations, which destroy values and principles that have become established in international relations.
188.	We realize that force, whatever its nature, cannot settle conflicts—in most cases it tends to inflame them or widen their scope—and that armament, however inflated and diversified, will never be a source of security or stability.
189.	When we speak of the devastating impact of the use of force and violence in international relations we usually do so because we have been suffering painfully for over four years in the course of which our region has been afflicted with a war of destruction which has exhausted its human and economic resources. That war has continued despite the intensive efforts—individual, regional and international—which started with the war itself and which aimed at stopping or checking the war. None, however, has been successful. On the contrary, our region has unfortunately witnessed an intensification of this sinister war, which has brought to the Arabian Gulf, long noted for being a region of security and stability and an artery of wellbeing and prosperity for the world economy, threats to its safety and tranquillity and has increased its exposure to an international rivalry over spheres of influence, at the expense of the interests and future of the peoples of the region.
190.	The Gulf Cooperation Council had to appeal to the Security Council following Iran's threat to the freedom of navigation in the Gulf and attacks on Kuwaiti and Saudi ships, as well as those of other countries, outside the war zone. In so doing we were prompted by our belief in three basic principles: that there is the need to bolster the role of the world Organization in solving problems which threaten international security; that force, of whatever proportion, can never be a substitute for peace and coexistence among the peoples of a region and that problems, no matter how acute, can be solved through dialogue and consensus in accordance with the principles of the Charter of the United Nations.
191.	The Security Council has adopted many resolutions calling for the cessation of war between the two countries and expressing its adherence to the basic principles that should govern international relations, including resolution 552 (1984), which, inter alia reaffirms the right of free navigation in that important and vital waterway and calls upon Iran to refrain from any act that may impede freedom of navigation in the Gulf to and from the ports of countries not parties to the conflict.
192.	But unfortunately and to our deep regret, Iran, scornful of the will of the international community made manifest during the Council's deliberations, has chosen to pursue its perilous course. It has continued to interfere with freedom of navigation in the Arabian Gulf. Once again we reiterate from this rostrum that the politico economic importance of the Gulf area, as well as its strategic and security situation, makes it imperative that its waters, ports and shores be a symbol of stability and tranquillity, because if its stability is subjected to turbulence and chaos, its tranquillity to attacks, and its freedom of navigation to and from States not parties to the conflict to interference, the interests of the nations of the world will be seriously affected and, in particular, the movement and growth of the world economy will be dealt a big setback.
193.	In spite of these conditions, we are still hopeful that neighbouring Muslim Iran will appreciate the reality of these apprehensions and dispel them by adopting a courageous and prudent decision to put an end to this devastating war so that we, the peoples of that important region, will be able once again to live in harmony and concord, guided by the teachings of our divine Islamic religion, which advocates love, reconciliation, good neighbourliness and the avoidance of hostility, hatred and war.
194.	We reiterate our gratification at the acceptance by our fraternal country Iraq of the international efforts to reach a just and honourable conclusion to this war. We wish that the leaders of Iran would spare the region further anguish and destruction, the extent of which is known only to Allah—glory be to Him— by responding positively to these sincere and unbiased initiatives, in which I had the honour of personally participating on behalf of the Gulf Cooperation Council. All peace-loving countries call upon the Government of the Islamic Republic of Iran to respond favourably to these initiatives so that peace may be restored to the Gulf.
193. The entire international community is also called upon to take serious and active action in this field. We do not ask anyone to take the side of one party against another. What is required is a clear stand against the continuation of war and on behalf of peace. We are convinced that there is no room today for indifference. If some Powers believe that the continuation of the war would be advantageous to them, we wish to advise them that those advantages would be short-lived and meagre, while the damage would be long-lasting and bitter. Kuwait feels that all mankind has a direct interest in seeing an end to this devastating war and the beginning of an era of reconstruction.
196.	Kuwait unwaveringly believes that the basic function of all international and regional organizations and bodies should be to embody the identity of interests and the common destiny of their member countries, as well as to promote solidarity and coordination among them. We Arabs have realized that; hence the League of Arab States has been the first organization, in this politically historic era, to crystallize all the aims pursued by the international community. Since its establishment, the Gulf Cooperation Council, a subsidiary of the League of Arab States, has demonstrated to the world that it is a live and creative expression of that reality, since the Council now effectively participates in expediting the process of coherence and coordination among the peoples of the Arabian Gulf, to the extent that it has increased the significance of the role played by those countries in the fields of economic development, world security and political stability.
197.	We adhere to the following basic principles: self-sufficiency, so as to maintain the independence, sovereignty, territorial integrity and vita! interests of the States of the region; maintenance of regional security and stability by the States of the region, not by any outside party; and commitment to the policy of nonalignment based on rejection of the policy of alliances and polarization and of the great Powers' race for spheres of influence.
198.	In November, Kuwait will have the honour of being host to the fifth summit meeting of the States of the Gulf Cooperation Council. That meeting will solidify the structure of the Council and strengthen its commitment to the principles espoused by the States of the region and reflected in the Council's charter, thus increasing the possibilities for stability, cooperation and development among the peoples of those countries.
199.	Several conflicts impose a heavy burden on the international community and have a negative effect on international relations. Some occupy the attention of the international community for only a short time. But there is one problem that has for more than 35 years directly and perilously threatened world peace and security—namely, the tragedy of the people of Palestine, which is at the heart of the conflict m the Middle East.
200.	This tragedy is a dangerous threat to the basic principles on which the United Nations :s founded, since it involves a denial of the rights of the Palestinian people and Israel's use of force and pursuit of a policy of repression, aggression, expansion and encroachment upon the sovereignty of the Arab nation and the integrity of its soil. We therefore feel that the elimination of this policy and the establishment of international legitimacy are basic duties of the United Nations.
201.	Hence, Kuwait supported the holding of the International Conference on the Question of Palestine, at Geneva in 1983, in pursuance of General Assembly resolution 36/120 C. We were pleased that many of the major parties to the conflict agreed to participate in me Conference, as an expression of their interest in having international legitimacy, represented by the United Nations, presiding over the solution of this thorny question. We were, on the other hand, disappointed by the continued refusal of Israel, the United States and some other Western countries to accept this international framework for action based on the spirit of justice and fairness. We cannot accept the reasons advanced by the Western countries to justify their refusal to participate in the Conference, because it has become the firm conviction of the international community that the PLO is the sole, authentic and legitimate representative of the Palestinian people, that any solution reached without the participation of the PLO, on an equal footing with the other parties, would be a mirage, and that to seek such a solution would be to go in a vicious circle.
202.	Kuwait also welcomes the initiative of the Soviet Union, which has submitted proposals on a Middle East settlement, including the convening of an international conference in which all the parties, including the PLO, would participate on an equal footing.
203.	We are still convinced that the basis for a just and comprehensive solution of the question of Palestine is total Israeli withdrawal from all the Palestinian and Arab territory occupied since 1967, including Holy Jerusalem, and the safeguarding of the legitimate and inalienable rights of the Palestinian people, including its right to self-determination and the establishment of its own State on its national soil.
204.	No one should be surprised that Israel rejects any initiative, whether regional or international, for solving the Palestinian problem. Israel is a State whose method is aggression and whose philosophy is expansion. Therefore, it depends on violence and the imposition of one new status quo after another— from the annexation of Holy Jerusalem to the annexation of the Golan Heights, from the continuation of the process of Judaization of the West Bank and the Gaza Strip to the invasion of Lebanon and the occupation of part of its territory.
205.	Israel's criminal record has extended to include inhuman practices in southern Lebanon. The Security Council recently considered those practices which are causing the Lebanese people suffering. All the Security Council members agreed in calling upon Israel to cease forthwith those practices and to apply elementary principles of human rights—all but the United States, which surprised the international community by using its veto power to defeat that humanitarian draft resolution  It put forward pre texts that cannot stand scrutiny in the light of the justice of the cause and explanations that cannot justify prolonging the unjust situation experienced daily by southern Lebanon at the hands of the Israeli invaders and occupiers.
206.	The Security Council had passed resolution 509 (1982), in which it demanded that Israel withdraw all its military forces forthwith and unconditionally from Lebanese territory to the internationally recognized boundaries. But Israel, relying on the complete support of the United States for its policies and practices, has ignored that resolution, like all other resolutions, and has continued in its arrogance at the expense of the Palestinian and Lebanese people.
207.	Kuwait is concerned about the stabilization of conditions in Lebanon and the restoration to that country of a normal, healthy life, so that it may continue its advance towards civilization and give the world a living example of coexistence between various sects and doctrines. We therefore support all the Lebanese efforts aimed at enhancing the spirit of national unity and reconciliation and at renouncing everything that may divide the people of that country. We appeal to the international community to bring pressure to bear on Israel to desist immediately from rekindling the flames of discord and to withdraw to the internationally recognized boundaries.
208.	The world today is experiencing a real tragedy because of the increase in hotbeds of tension, the disregard shown by the great Powers, which are influential internationally, of the desires of the peoples, and their persistence in using pretexts to interfere in the affairs of other countries in an effort to gain a foothold or to acquire an ally by force.
209.	The people of Afghanistan has been suffering for four years under a puppet regime backed by Soviet forces. Tremendous international efforts have been made to alleviate the suffering of that peaceful Muslim people. While commending all those efforts, we think that all the parties concerned in the Afghan problem should refrain from interfering in the domestic affairs of that independent country, aid the Afghan refugees to return to the country and allow the people to determine its own destiny as it sees fit after the foreign forces have withdrawn from its territory.
210.	The effects of the situation in Afghanistan are not limited to that country and its people. It also threatens peace and stability in the border areas of Pakistan, where there are more than 1 million Afghan refugees.
211.	The situation in Kampuchea, whose people is deprived of its right to choose the kind of regime it desires, has not changed. The time has come for all foreign interference in Kampuchea to cease and for this friendly people to resume the exercise of its natural right to a decent and free life.
212.	The Cyprus problem is also at a crossroads after the recent developments. Kuwait feels that Turkish and Greek Cypriots should have recourse to the basic principles of resolving conflicts through serious and constructive negotiations. We welcome the efforts of the Secretary General. We believe that they constitute the right way to reach a just solution taking into account the legitimate rights of the two communities, while at the same time guaranteeing the independence, sovereignty, territorial integrity and nonaligned character of Cyprus.
213.	The region of Central America and the Caribbean Sea is one of considerable tension because of intervention by the great Powers, which unfortunately are concerned only with gaining a foothold there to enable them to achieve their objectives of polarization and spheres of influence. Kuwait supports all regional efforts initiated by the Contadora Group to arrive at a political solution based on respect for the basic options of each country in the region.
214.	The United Nations has been entrusted with the historic task of worldwide decolonization. However, a black spot remains on the map because of South Africa's refusal;, in spite of the international will, to respect the legitimate national rights of the Namibian people and because of its policies of racial discrimination and	—that ugly blot on twentieth century civilization.
215.	The United Nations adopted, in Security Council resolution 435 (1978), a plan characterized by prudence, moderation and non-bias for ensuring the independence of Namibia. However, the great Powers have elected to involve the fate of the Namibian people, despite its bitter struggle, in the international equation and the policy of confrontation between East and West. The Namibian people and SWAPO, its sole, legitimate representative, have been condemned to pay the price of rivalry and conflict that are not their concern. Kuwait reiterates its support for the United Nations plan, which comprises the ideal framework for a settlement that has comprehensive international approval.
216.	Kuwait also strongly condemns the policy of racial discrimination and apartheid practised by the racist regime of South Africa against the black majority, the legitimate inhabitants of that land. The latest manifestation of that policy is the imposition of a contrived "constitution" which consolidates white minority rule and denies the legitimate rights of the overwhelming majority of South Africa's population.
217.	The world economic situation is no better than the tense international political situation. It is our conviction that this is a result of the continuing connection between politics and economics. Both the rapidity and the scope of the deterioration of the world economic situation have assumed tragic dimensions. The most outstanding issue in this connection is that of the developing countries' indebtedness, which constitutes one of the most dangerous problems of the age. That indebtedness totals over $800 billion, and its annual servicing rate is $150 billion. It is easy to imagine the negative repercussions of that situation on development efforts in the developing countries.
218.	Kuwait believes that economic cooperation among developing countries is the cornerstone of their efforts to achieve the economic growth and prosperity necessary for the attainment of the goals of self-sufficiency and freedom from dependence on the industrialized countries and subjugation to the conditions they impose on the developing countries in order to perpetuate the present in national economic order, with all the ills and deprivation this causes for the developing countries. We therefore support all well-thought-out, practical and reasonable measures to strengthen and consolidate cooperation among developing countries, for we believe that such cooperation is the first essential and the basic precondition that must be met if the developing countries are to strengthen their economic situation. There is no doubt that when we reduce our economic dependence on the industrialized countries we shall strengthen our negotiating position vis-a-vis them in the efforts to change the present international economic order.
219.	Kuwait believes that to be useful and effective this economic cooperation among the developing countries should be based on principles and measures that will ensure mutual benefit and promote the common interests of the participating countries.
220.	We continue to believe that the industrialized countries are the root cause of the economic problems of the third world. Therefore, the responsibility for providing or increasing the resources and assistance needed by the developing countries falls, in the first place, upon the shoulders of the industrialized countries. Nor can we relieve the industrialized countries of their financial responsibility towards the developing countries.
221.	The developing countries should not take any measures or make any arrangements in the field of economic cooperation that could lead to lessening the responsibility of the industrialized countries. We believe that one way we can ensure that this does not happen is by emphasizing the need for the continuance of the North South dialogue so as to achieve the establishment of a new international economic order.
222.	In spite of the large reduction in its revenues owing to fluctuations in the world oil market, the production recession and the increase in its requirements, Kuwait will continue to do its best to honour its obligations with regard to aid to the developing countries.
223.	Mankind is more in need today for an approach that will open up shining horizons for the achievement of its dreams. On the eve of the fortieth anniversary of the establishment of the United Nations we are more hopeful of its ability to lead us to the shores of security so that together we can enjoy a state of wellbeing and peace, while adhering to the letter and the spirit of the Charter.
